Citation Nr: 0725092	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-16 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for ulcers of the 
esophagus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from March 1943 to 
February 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Paul, Minnesota, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In July 2007, the Board granted a motion to advance this case 
on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

Under the Veterans Claims Assistance Act of 2000, VA has a 
duty to assist claimants to obtain evidence needed to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  That duty 
includes obtaining any available service medical records and 
VA treatment records.  Here, although the veteran's service 
entrance and discharge examinations have been of record since 
1947, it does not appear that the RO has ever requested the 
remainder of the veteran's service medical records from the 
National Personnel Records Center (NPRC).  In addition, 
although the RO requested the Minneapolis VA Medical Center 
(VAMC) to search its archives for the veteran's medical 
records, it did not request any current medical treatment 
records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the NPRC and 
obtain and associate with the claims file 
all of the available service medical 
records and personnel records.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact must 
clearly be documented in the claims file.

2.  The RO must contact the Minneapolis, 
Minnesota VAMC and obtain and associate 
with the claims file all relevant 
treatment records from 1964 to the 
present.  If any requested records are not 
available, or the search for any such 
records otherwise yields negative results, 
that fact must clearly be documented in 
the claims file.

3.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim must be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

